Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 11 May 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St Petersburg May. 11th. 1814

Your kind letter arrived just in time to cheer us. Charles and I were both quite sick, but are now thank God much better, though Dr. Galloway has order’d me to keep  him at home for some days, the weather being uncommonly cold, and the Bridge not likely to be put up for some days.
We have nothing new. there is some talk of the Emperor’s return, some say immediately, others not untill August. The two Mr Lewis’s dined with me last Sunday with Dr Beresford who told me that Lord Byron in consequence of some lines which he wrote on the quarrel which took place between the P. R. and Lord Lauderdale (which was said to have produced a flood of tears from the P. C.) is to be called before the house of Peers. if I can procure the lines I will send them to you.—
We have been amusing ourselves with the rejected addresses which are very laughable, and certainly very well done. I believe you never saw them, they would afford you half an hours amusement, and I wish you had them in your Carriage. they are just calculated to while away the time which sometimes hangs heavy on the road, and more profitable than musing on enjoyments out of our reach. I have not seen the Countess but will deliver your message without fail.—
Dr Galloway has just left me, and informs me that the Senate have had a meeting, to consult upon the great question, of making a new title for the Emperor. this important business is terminated, and three Gentlemen whose names are Alexander, are to leave this place immediately, as bearers of it to his Imperial Majesty, Prince Kourakin, Count Soltykof and another whose name I do not recollect. it is in future to be Alexanded the Blessed.—
Among the circumstances which afford matter for conversation, the seizure of Sir James Riddle’s Trunk, excites the most risibility. It was seized, on account of a small Copper Plate, for printing Cards with his name. the Custom-House have declared it contraband, and his little Lordship has been obliged to interfere, after Mr Cayley’s having been forced to appear before the Court on account of Sir James. and I understand much warmth has been produced, but all is happily settled—
I was really grieved at the loss of your poor Servant, but very happy to think the accident was no worse—I congratulate you upon your good fortune in arriving so exactly in time to participate in all the rejoicings at Revel. I am fully sensible of the pleasure it must have afforded you.
It is quite unnecessary to send me the paper which you mention, as I trust our separation is to be a short one, and that such an one will ever be useless to me.
We are anxiously waiting to hear from you at Gottenburg, and to recieve the letters which we have the happiness to know Mr. Clay keeps for us. you may judge of our impatience.
Mr & Mrs: Smith, desire to be remember’d, Charles says he shall write you again soon, the last was all his own. My paper is out and my letter very tedious, so I will only bid you adieu with every good wish.
L. C. A.